Case 8:21-cv-00768-JVS-KES Document 41 Filed 07/21/21 Page 1 of 4 Page ID #:653


   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, CA 90067
       Phone: (310) 789-3100; Fax: (310) 789-3150
   5
       ARUN SUBRAMANIAN (Pro Hac Vice)
   6   asubramanian@susmangodfrey.com
       TAMAR LUSZTIG (Pro Hac Vice)
   7   tlusztig@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
   8   1301 Avenue of the Americas, 32nd Fl.
       New York, NY 10019-6023
   9   Phone: (212) 336-8330; Fax: (212) 336-8340
  10   (See additional counsel on signature page)
  11   Attorneys for Plaintiffs
  12
                            UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
  15
       JANE DOES NO. 1-6 AND JOHN                   CASE NO. 8:21-cv-00768-JVS-KES
  16   DOES NO. 2, 3, and 5, on behalf of
       themselves and all others similarly          JOINT STIPULATION REGARDING
  17   situated,                                    CASE MANAGEMENT DATES
  18                      Plaintiffs,               Before: Hon. James V. Selna
  19         v.
  20   REDDIT, INC.,
  21                      Defendant.
  22
  23
  24
  25
  26
  27
  28
Case 8:21-cv-00768-JVS-KES Document 41 Filed 07/21/21 Page 2 of 4 Page ID #:654


   1             Pursuant to the Minute Order Regarding Scheduling Conference, Dkt. 38,
   2   Plaintiffs Jane Does No. 1-6 and John Does 2, 3, and 5 and Defendant Reddit, Inc.,
   3   (collectively the “Parties”), by and through their respective counsel hereby stipulate
   4   and agree to the balance of the case management deadlines as shown on Exhibit A
   5   to the Order Setting Rule 26(f) Scheduling Conference, Dkt 23, including the last
   6   date to conduct a settlement conference:
   7
   8                                           EXHIBIT A
   9                           JUDGE JAMES V. SELNA
  10                  PRESUMPTIVE SCHEDULE OF PRETRIAL DATES
  11                                                                     Plaintiffs'   Defendant's
                                                                Weeks    Request       Request
  12    Matter                                     Time         before   (Insert       (Insert     Court
                                                                                                   Order
                                                                trial    specific      specific
  13                                                                     date)         date)
        Trial date (jury) (court)                   8:30 a.m.                                     9/6/22
  14    Estimated length: 7 days                   (Tuesdays)
        [Court trial:] File Findings of Fact and                                                  N/A
  15    Conclusions of Law and Summaries of                      −1
        Direct Testimony
  16
        Final Pretrial Conference; Hearing on                                                     8/22/22*
  17   Motions in Limine; File Agreed Upon
       Set of Jury Instructions and Verdict        11:00 a.m.
  18   Forms and Joint Statement re Disputed       (Mondays)     −2
       Instructions and Verdict Forms; File
  19   Proposed Voir Dire Qs and Agreed−to
       Statement of Case
        Lodge Pretrial Conf. Order;                                                               8/15/22
  20    File Memo of Contentions of Fact and                     −3
        Law; Exhibit List; Witness List; Status
  21    Report re Settlement
        Last day for hand−serving Motions in                                                      7/25/22
  22    Limine                                                   −6
  23                                                1:30 p.m.                                     7/18/22
        Last day for hearing motions                             −7
                                                   (Mondays)
  24    Last day for hand−serving motions and                                                     6/20/22
        filing (other than Motions in Limine).                   −11
  25                                                                                              5/23/22
        Non−expert Discovery cut−off (fact and                   −15
  26    expert per Dkt. 37 at 3 ¶ 4F)

  27   *Note that per Dkt. 37, the deadline to file the jury instructions packet and proposed
  28   voir dire questions is 8/30/22; the deadline to meet and confer regarding the one-
                                                           1
Case 8:21-cv-00768-JVS-KES Document 41 Filed 07/21/21 Page 3 of 4 Page ID #:655


   1   page joint statement of the case is 9/1/22; and the deadline for Plaintiffs to file their
   2   proposed verdict form is 9/6/22. Plaintiffs seek clarification from the Court as to
   3   which deadlines control.
   4                                                                                 5/23/22
        Expert discovery cut−off
                                                              4/4/22       4/4/22
   5    Rebuttal Expert Witness Disclosure
        Opening Expert Witness Disclosure [See                3/7/22       3/7/22
   6    F.R.Civ.P. 26(a)(2)]
        Last day to conduct Settlement                        7/29/22      7/29/22
   7    Conference
        Last day to amend pleadings or add                                           9/10/21
   8    parties
   9           The parties suggest deferring the entry of a class certification briefing and
  10   argument schedule until after the discovery stay has been lifted—as the timing of
  11   the latter impacts the timing of the former.
  12           L.R. 16-14 Settlement Choice: (3) Private ADR to be conducted by July 29,
  13   2022.
  14
  15   Dated: July 21, 2021                      Respectfully submitted,

  16                                             DAVIDA BROOK
                                                 KRYSTA KAUBLE PACHMAN
  17                                             ARUN SUBRAMANIAN
                                                 TAMAR LUSZTIG
  18                                             SUSMAN GODFREY L.L.P.

  19                                             STEVE COHEN (Pro Hac Vice)
                                                 scohen@pollockcohen.com
  20                                             POLLOCK COHEN LLP
                                                 60 Broad Street, 24th Fl.
  21                                             New York, NY 10004
                                                 Phone: (212) 337-5361
  22
  23
                                                  By: /s/ Davida Brook
  24                                                  Davida Brook
  25                                              Attorneys for Plaintiffs
  26
  27
  28
                                                      2
Case 8:21-cv-00768-JVS-KES Document 41 Filed 07/21/21 Page 4 of 4 Page ID #:656


   1                                           KRISTIN A. LINSLEY
                                               THEANE EVANGELIS
   2                                           MICHAEL H. DORE
                                               GIBSON, DUNN & CRUTCHER LLP
   3
   4
                                               By: /s/ Theane Evangelis
   5
                                                   Theane Evangelis
   6
   7
                  ATTESTATION UNDER LOCAL RULE 5-4.3.4(a)(2)(i)
   8
             Pursuant to Civil L. R. 5-4.3.4(a)(2)(i), I attest that concurrence in the filing
   9
       of this document has been obtained from each of the signatories above.
  10
  11
  12
                                               By: /s/ Davida Brook
  13                                              Davida Brook
  14
                                               Attorney for Plaintiffs
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   3
